DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites “ The invention relates to” should be deleted. The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.    Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Compound X on page 13, line 10 is not clear: 
    PNG
    media_image1.png
    124
    510
    media_image1.png
    Greyscale
. The bond (-) on A should be outside the parenthesis to connect R1X.   Here is an example of what the bond should appear as in the compound: 
    PNG
    media_image2.png
    84
    140
    media_image2.png
    Greyscale
. Compounds X-1 to X-6 on page 29, lines 10- page 30, line 5 and XA and XB on page 33, lines 1-10  need to be corrected as well for the same issues. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-6, 8-12 and 14-15 are objected to because of the following informalities:  In claim 1, Compound X is not clear: 
    PNG
    media_image1.png
    124
    510
    media_image1.png
    Greyscale
. The bond (-) on A should be outside the parenthesis to connect R1X.   Here is an example of what the bond should appear as in the compound: 
    PNG
    media_image2.png
    84
    140
    media_image2.png
    Greyscale
. Compounds X-4 to X-6, P , P1  , S  and S1 in claims 14-15 need to be corrected as well for the same issues. Appropriate correction is required.
The phrase “,characterized in that it” should be deleted in claims 1-6 and 8-11.
The preliminary amendments to claims 5 and 12 are unclear. The amendments should be darkened.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 6 and 15 recite the term “ preferably”. The term, “ preferably ” is indefinite, unclear and vague.  Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants’ regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability. The claim includes both a broad and narrower definition, which renders the claim indefinite. 
Claim 1 recites 
    PNG
    media_image3.png
    26
    113
    media_image3.png
    Greyscale
which is unclear and indefinite. It is not clear if the □ should be = or ≡. Appropriate correction is required. 
Claims 3 and 7  recite “ the compounds of formula B”. However, there is no positive recitation of compounds of formula B in claims 1, 3 and/or 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 depend on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/289,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘396 have claims drawn to a liquid-crystalline medium comprising a compound Formula X:
    PNG
    media_image4.png
    141
    445
    media_image4.png
    Greyscale
( Formula 1: 
    PNG
    media_image5.png
    97
    316
    media_image5.png
    Greyscale
of claim 10 in copending application ‘396), which one of ordinary skilled in the art would consider the compounds obvious variants. The medium comprises one or more additional compounds ( see claim 11 of copending application ‘396). Both the instant claims and copending application ‘396 have claims to compound of Formula X ( formula 1) as well as a process for preparation of a compound of Formula X (Formula 1) , characterized in that a phenol for formula P or P1 is treated with a base ( see claim 9 of copending application ‘396).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzke Dorte et al. “Physical-chemical properties of polyfluorinated dibenzo-p-dioxins and dibenzofurans”, CAS RN 254735-93-8; page 172 ; compounds 2,3,4-TrXDF) discloses clearly and unambiguously a compound falling under current formula X-6: 
    PNG
    media_image6.png
    197
    526
    media_image6.png
    Greyscale

Claim(s) 1, 3-6, and 8-14 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Manabe et al. (US 2017/0292072 A1).
Regarding claims  1, 3-6, and 8-14, Manabe et al. teach a process for the preparation of a liquid-crystalline medium [0119] as well as liquid-crystalline medium having a nematic phase a dielectric anisotropy of 0.5 or more ( see abstract, claims and examples) , which has one or more compounds of formula S:

    PNG
    media_image7.png
    262
    321
    media_image7.png
    Greyscale
, more specifically 
    PNG
    media_image8.png
    120
    301
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    87
    321
    media_image9.png
    Greyscale
[0100-0103]  meeting the limitation of one or more compound of formula X, when W denotes O, Y2 denotes H and n is 0 in claim 1 and formula X-6 in claim 14. The medium additionally comprises one or more compounds of formula I ( see Formulas I-3 and I-4 : 
    PNG
    media_image10.png
    177
    265
    media_image10.png
    Greyscale
 in [0107-0111]. The medium comprises one or more compounds selected from the group of compounds of formulae II and III: 
    PNG
    media_image11.png
    194
    381
    media_image11.png
    Greyscale
 [0050-0062]. The medium comprises one or more compounds selected from the group of compounds of formulae IV and V: 
    PNG
    media_image12.png
    124
    513
    media_image12.png
    Greyscale
 [0064-0075]. The medium comprises one or more compounds selected from the group of compounds of formulae VI to IX: 
    PNG
    media_image13.png
    291
    327
    media_image13.png
    Greyscale
  [0076-0093]. The medium comprises one or more additional compounds ( mesogenic compounds, one or more chiral compounds and/or stabilizers [0128-0129]. Manabe et al. teach an electro-optical display that is based on IPS or FF mode [0122] containing an active matrix [0123] comprising the liquid-crystalline medium. 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Manabe (US 2016/0298033 A1; See abstract, claims and examples) teach a  process for the preparation of a liquid-crystalline medium (claims) as well as liquid-crystalline medium having a nematic phase a dielectric anisotropy of 0.5 or more  , which has one or more compounds of formula I:
    PNG
    media_image14.png
    374
    287
    media_image14.png
    Greyscale
[0051-0055] meeting the limitation of formula X as instantly claimed. 
See Manabe et al. (WO 2018/091489 A1; US 2019/0338187 A1; See abstract, claims and examples) teach a process for the preparation of a liquid-crystalline medium (claims) as well as liquid-crystalline medium having a nematic phase a dielectric anisotropy of 0.5 or more  , which has one or more compounds of formula B 
    PNG
    media_image15.png
    252
    274
    media_image15.png
    Greyscale
:[0048-0053] and Formulae I-1 and I-2 [0129]: 
    PNG
    media_image16.png
    160
    257
    media_image16.png
    Greyscale
 meeting the limitation of formula X and formula B as instantly claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722